 

Exhibit 10.1

 

CROSSAMERICA PARTNERS LP

 

Non-Employee Director Award Agreement

for Phantom Units Under the

Lehigh Gas Partners LP 2012 Incentive Award Plan

 

Grantee:

 

/$ParticipantName$/

 

 

 

Grant Date:  

 

August 10, 2017

 

 

 

Number of Phantom Units:

 

/$AwardsGranted$/ 

 

1.

Grant of Phantom Units.  CrossAmerica GP LLC, a Delaware limited liability
company, the general partner (“GP”) of CrossAmerica Partners LP (formerly Lehigh
Gas Partners LP), a Delaware limited partnership (the “Partnership”), hereby
grants to you an award (“Award”) of Phantom Units under the Lehigh Gas Partners
LP 2012 Incentive Award Plan, as the same may be amended from time to time (the
“Plan”),which are subject to the terms and conditions set forth herein and in
the Plan, which is incorporated herein by reference as a part of this Award
Agreement (the “Agreement”). A Phantom Unit represents a notional Unit granted
under the Plan, which upon vesting entitles you to receive a Unit, an amount of
cash equal to the Fair Market Value of a Unit, or a combination of cash and
Units, as determined by the Committee in its sole discretion.  Phantom Units are
not actual Units, no Units shall be issued at the time the Award is made, and
the Award shall not convey any of the rights or privileges or voting rights of a
unitholder or limited partner of the Partnership with respect to any Phantom
Unit. This Award includes tandem Distribution Equivalent Rights (“DERs”), which
entitle the Participant to receive, with respect to each Phantom Unit, so long
as the underlying Phantom Unit has not either vested or been forfeited, an
amount in cash equal to the distributions per Unit made by the Partnership on
its outstanding Units. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise.  References to “Section”
herein, unless otherwise specified, refer to the Sections of this Agreement.  

 

2.

Vesting of Phantom Units.

 

Vesting Schedule.  The Phantom Units shall be unvested at issuance, and subject
to Section 4 below, shall become vested and non-forfeitable on August 10, 2018,
provided you have remained a Director from the Grant Date through the vesting
date (“Continuous Service”).

 

3.

Administration.  The Committee shall have the sole and complete discretion to
administer, interpret and construe the Plan and this Agreement with respect to a
Participant, and to determine any and all questions and issues arising with
respect to the Plan and this Agreement.  Any decision of the Committee
concerning the Plan or this Agreement shall be final and binding on you.

 

 

--------------------------------------------------------------------------------

 

4.

Events Occurring Prior to Full Vesting.

 

(a)Death or Disability.  If your Continuous Service terminates as a result of
your death or Disability, the unvested Phantom Units then remaining
automatically will become fully vested upon such termination of Continuous
Service.

 

(b)Other Terminations.  If your Continuous Service terminates for any reason
other than as provided in Section 4(a), unless otherwise determined by the
Committee or its delegate, the Phantom Units then remaining automatically shall
be forfeited without payment upon such termination of Continuous Service.

 

(c)Change in Control.  If a Change in Control (as defined below) occurs, the
Phantom Units then remaining automatically will become fully vested upon such
Change in Control

 

“Change in Control” means, with respect to the Partnership or the GP:

 

 

(i)

a Third Party becoming the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of more than 50% of the voting
power of the voting securities of either the Partnership or the GP;

 

 

(ii)

the sale or other disposition, including by way of liquidation, by either the
Partnership or the GP of all or substantially all of its assets, whether in a
single or series of related transactions, to one or more Third Parties; or

 

 

(iii)

the GP or an Affiliate of the GP or the Partnership ceases to be the general
partner of the Partnership.

 

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended, “Change of
Control” shall mean a “change of control event” as defined in the regulations
and guidance issued under Section 409A.

 

5.

Payments.  (a) As soon as reasonably practical and not later than 30 days
following the applicable vesting date, the Partnership shall pay you, with
respect to each vested Phantom Unit, one Unit, unless the Committee, in its
discretion, elects to pay you an amount of cash equal to the Fair Market Value
of a Unit determined on such vesting date.  If more than one Phantom Unit vests
at the same time, the Partnership may pay such vested Phantom Units in any
combination of Units and cash as the Committee, in its discretion, elects.  (b)
Payment of DERs. The Participant is entitled to receive from the GP, with
respect to each Phantom Unit that has not either vested or been forfeited, cash
payments equal to the distributions per Unit made by the Partnership on its
outstanding Units, in each case promptly following (and in no event more than 30
days after) each such distribution made by the Partnership. Upon the forfeiture
or vesting of the underlying Phantom Unit, the associated DER will automatically
expire and no further payments shall be made with respect to such DER, except
with respect to amounts not yet paid with respect to distributions on Units made
prior to the date of such forfeiture or vesting.

 

6.

Limitations upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 

 

--------------------------------------------------------------------------------

 

7.

Restrictions.  By accepting this grant of Phantom Units, you agree that any
Units that you may acquire upon vesting of this award will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. You also agree that (i) the
certificates representing the Units acquired under this award may bear such
legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, (ii) the Partnership may refuse to
register the transfer of the Units acquired under this award on the transfer
records of the Partnership if such proposed transfer would in the opinion of
counsel satisfactory to the GP constitute a violation of any applicable
securities law, and (iii) the Partnership may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units to be
acquired under this Agreement.

 

8.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Partnership and upon any person lawfully
claiming under you.

 

9.

Amendment.  The GP may amend or terminate the Plan and any instrument hereunder
(including this Award Agreement) at any time, in whole or in part, and for any
reason; provided, however, that except as otherwise provided with respect to
Section 409A matters as provided in Section 12 or to the extent necessary to
comply with other applicable laws and regulations (including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any SEC rule) and to conform the provisions of this
Agreement to any changes thereto, no such amendment or termination shall
adversely affect the rights of a Participant with respect to Awards granted to
the Participant prior to the effective date of such amendment or termination.

 

10.

Nature of Payments.  The Phantom Units, and payments made pursuant to the
Phantom Units are not a part of salary or compensation paid or payable by the GP
or its Affiliates for purposes of any other benefit or compensation plan or
otherwise.

 

11.

Severability.  If a particular provision of the Plan or this Agreement shall be
found by final judgment of a court or administrative tribunal of competent
jurisdiction to be illegal, invalid or unenforceable, such illegal, invalid or
unenforceable provisions shall not affect any other provision of the Plan or
this Agreement and the other provisions of the Plan or this Agreement shall
remain in full force and effect.

 

12.

Section 409A.  It is intended that the Phantom Units shall be either exempt from
the provisions of Section 409A of the Code (“Section 409A”) or, to the extent
subject to Section 409A, compliant with the requirements of Section 409A.  In
the event the Board determines that an Award constitutes deferred compensation
subject to Section 409A, or may constitute such deferred compensation absent an
amendment to the Plan or Award, the Board may amend or terminate your right to
an Award, without your consent, as the Board shall determine in its sole
discretion to ensure that such Award remains exempt from Section 409A, or, if
the Board so desires, to ensure that such Award complies with Section 409A.  All
references in this Agreement to a termination of Continuous Service that results
in the payment or vesting of any amounts or benefits that constitute
“nonqualified deferred compensation” within the meaning of Section 409A shall
mean a “separation from service” (as that term is defined at Section 1.409A-1(h)
of the Treasury Regulations under Section 409A).  Notwithstanding anything to
the contrary provided for herein, if at the time of the termination of your
Continuous Service you are a “specified employee” as defined in subsection
(a)(2)(B)(i) of Section 409A, any and all amounts payable under this Agreement
in connection with your termination of Continuous Service that constitute a
deferral of compensation subject to Section 409A, as determined by the Committee
in its sole discretion, and that would (but for this sentence) be payable within
six months following such termination of Continuous Service, shall instead be
paid on the earlier of the date that follows the date of such termination of
Continuous Service by six months or the date of your death.

 

 

--------------------------------------------------------------------------------

 

13.

Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby.  Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

 

14.

Governing Law.  This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS AWARD AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF PHANTOM UNITS HEREUNDER,
AGREES TO BE BOUND BY THE TERMS THIS AWARD AGREEMENT AND THE PLAN.

 

CrossAmerica GP LLC

 

Grantee

By:  

 

/s/ Giovanna Rueda

 

Signature:

 

 

 

 

 

 

 

 

 

Name:

 

Giovanna Rueda

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

Director Legal Affairs and Corporate Secretary

 

Dated:

 

 

 

 

 

 

 

 

 

Dated:

 

August 10, 2017

 

 

 

 

 

 